Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action.

The current application filed 24 August 2021 is a reissue application of 15/106,750 (U.S. Patent No. 10,430,020 issued 1 October 2019).

Claims 1-8 were initially pending in the application.  Claims 1-8 were canceled and Claims 9-44 were newly added in a preliminary amendment filed on 24 August 2021.  


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,430,020 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Specification
The amendment to the specification submitted 24 August 2021 has not been entered.  The amendment uses strikethrough to remove the word “


Claim Rejections - 35 USC § 251
Claims 9-44 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden at least independent claims 1 and 5 with the addition of independent claims 9, 21, and 33 in this reissue at least by deleting/omitting limitations found in the original patent claims or making said limitations optional.
(Step 2: MPEP 1412.02(II)(B))  The record of the prior 15/106,750 application prosecution indicates prior to allowing the application that an examiner’s amendment (which was approved by the applicant’s representative – Congzhou Zhou, Reg. No. 72,963) was made in the notice of allowance mailed on 15 May 2019.  Applicant made the following amendments (using claim 1 for reference):
1.	(Currently Amended) A method for opening a file in a folder, comprising:
displaying a folder icon on a screen of a terminal device, wherein the folder icon corresponds to a folder containing a first application icon corresponding to a first application and a second application icon corresponding to a second application, the first application icon being displayed in a first display area of the folder icon, the second application icon being displayed in a second display area of the folder icon, and wherein a first size of the first application icon is relatively greater than a second size of the second application icon;
detecting available space around a user interface position on which the folder icon is located, wherein detecting the available space includes detecting available space on two sides of a landscape orientation or a portrait orientation of a user interface position on which the folder icon is located;
extending the folder icon toward the available space when the detected available space is greater than or equal to a set threshold, wherein an extended icon area of the folder comprises the first display area;
displaying, in the first display area, the first application icon;
in response to obtaining a first touch input performed on the first display area of the folder icon, opening the first application; and
in response to obtaining a second touch input performed on the second display area of the folder icon, opening the folder and displaying the first application icon and the second application icon on the screen of the terminal device.
Thus, at least the following limitations found in patent claims 1 and 5 that correspond to the amendments made during prosecution which state the following are all considered to be surrender generating limitations (using claim 1): 
Claim 1:
detecting available space around a user interface position on which the folder icon is located, wherein detecting the available space includes detecting available space on two sides of a landscape orientation or a portrait orientation of a user interface position on which the folder icon is located;

extending the folder icon toward the available space when the detected available space is greater than or equal to a set threshold, wherein an extended icon area of the folder comprises the first display area;

displaying, in the first display area, the first application icon;

Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the patent family's prosecution for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the complete or partial omission of the surrender-generating limitations discussed above equates to attempting to recapture surrendered subject matter and thus by omission some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  
(Step 3: MPEP 1412.02(II)(C)) It must be determined whether the reissue claim omits or broadens any limitation that was added/argued during the original prosecution to overcome an art rejection.  Such an omission in a reissue claim, even if it includes other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 9-44 either completely or partially omit the following surrender-generating limitations found in claims 1 and 5,  “detecting available space around a user interface position on which the folder icon is located, wherein detecting the available space includes detecting available space on two sides of a landscape orientation or a portrait orientation of a user interface position on which the folder icon is located;” “extending the folder icon toward the available space when the detected available space is greater than or equal to a set threshold, wherein an extended icon area of the folder comprises the first display area;” and “displaying, in the first display area, the first application icon;” (as found in claim 1, similar limitations found in patent claim 5) and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  
Additionally, reissue claims 9-44 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore, impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.


Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based (see 37 CFR 1.175 and MPEP § 1414).  As explained above in reference to the rejection in view of impermissible recapture, the error on which the reissue is based on according to the declaration is not an error upon which reissue can be based because it amounts to impermissible recapture.  More specifically, the error states that the limitation to be removed in order to broaden the claims is one of the surrender-generating limitations as discussed above.  

Claims 9-44 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 25, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 25, and 37 recites the limitation "in response to a fifth operation…" (see claims 13, similar limitations in claims 25 and 37).  There is insufficient antecedent basis for this limitation in the claim.  These claims depend on claims 9, 21, and 33 respectively.  Claims 9, 21, and 33 contain a first, second, and third operation but make no mention of a fourth operation.  Thus, the use of a “fifth operation” lacks proper antecedent basis.  Examiner notes there is a “fourth operation” in dependent claims 12, 24, and 36, however claims 13, 25, and 37 do not depend on these claims.  Proper correction is required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992